Title: From Alexander Hamilton to Colonel Christopher Greene, 15 October 1777
From: Hamilton, Alexander
To: Greene, Christopher


Head Quarters [Towamencin, Pennsylvania] Octor. 15th. 1777. 11 OClock PM.
Sir
His Excellency is persuaded by intelligence from different Quarters that the Enemy are determin’d to endeavour, by a speedy & vigorous effort to carry Fort Mifflin, and for this purpose are preparing a  considerable force. Their attempt will probably be sudden & violent as they are hardly in a situation to delay a matter so essential to them as that of removing the River obstructions. It is of infinite importance to disappoint their intentions in this instance, as their keeping or evacuating Philadelphia materially depends upon their having the communication with their shipping immediately opened, & it is not unlikely they may dispair of effecting it, if they should fail in the push which is imagin’d they are now about to make. Colo Smiths present force is not as great as could be wish’d, & requires to be augmented to put him in a condition to make an effectual opposition. The Genl would therefore have you to detach immediately as large a part of your force as you possibly can in aid of his garrison. He cannot well determine what proportion; this must be regulated by circumstances & appearances, but his present idea is that the principal part should go to his assistance: To enable you the better to spare a respectable reinforcement, He has directed Genl Newcomb to send his Brigade of Militia to Red Bank or as many of them as he can prevail upon to go. Colo Angell will also March tomorrow morning to join you with his Regt. The Garrisons & Fleet may be inform’d of these succours by way of keeping up their spirits. It will not be adviseable to trust to the houses in the Neighbourhood of your Post, as these in case of an investiture will fail you, which makes it prudent to have a sufficient Number of huts before hand prepar’d within the Fort. He hopes & doubts not you will keep fully in mind the prodigious importance of not suffering the Enemy to get entire possession of the Delaware & will spare no pains nor activity to frustrate their efforts for that purpose. He begs you to be watchfull on ev’ry Quarter & industrious in stopping ev’ry avenue by which you are assailable, cautious not to pay too much attention to any one part of your works, & neglect the others, but take ev’ry precaution to strengthen the whole, for otherwise the greatest danger may be where you least expect it.
I am &c.
AH ADC
To Colo Green

